—In an action, inter alia, to recover damages for unfair competition, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), entered November 5, 1999, which denied its motion for a preliminary injunction.
Ordered that the order is affirmed, with costs.
*443To prevail on a motion for a preliminary injunction, a movant must demonstrate: (1) a likelihood of success on the merits, (2) irreparable injury absent the granting of the preliminary injunction, and (3) a balancing of the equities in its favor (see, Skaggs-Walsh, Inc. v Chmiel, 224 AD2d 680, 681; Family Affair Haircutters v Detling, 110 AD2d 745, 747). As the plaintiff failed to demonstrate either a likelihood of success on the merits or irreparable injury, the Supreme Court properly denied its motion for a preliminary injunction. Bracken, J. P., Thompson, Sullivan and McGinity, JJ., concur.